Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-26-2007

Lacy v. Natl RR Passenger
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3374




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Lacy v. Natl RR Passenger" (2007). 2007 Decisions. Paper 192.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/192


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-40                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-3374
                                      ___________

                                     ALVIA LACY,
                                             Appellant

                                            v.

               NATIONAL RAILROAD PASSENGER CORPORATION

                            ___________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                               (D.C. Civil No. 06-cv-00068)
                     District Judge: Honorable Joseph J. Farnan, Jr.
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   November 1, 2007

             Before: SLOVITER, FISHER and HARDIMAN, Circuit Judges


                           (Opinion filed: November 26, 2007)
                                        _________

                                         OPINION
                                        _________

PER CURIAM

       Appellant, Alvia Lacy, filed an employment discrimination suit in the United

States District Court for the District of Delaware against her employer, the National
Railroad Passenger Corporation (“Amtrak”). The District Court granted Amtrak’s motion

for summary judgment, and Lacy now appeals pro se and in forma pauperis. We will

dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B) because it lacks an arguable

basis in law or fact. See Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Lacy, an African-American woman, has worked for Amtrak since 1983 and is

employed at its maintenance facility in Bear, Delaware. After receiving a right-to-sue

letter from the Equal Employment Opportunity Commission (“EEOC”), she filed a pro se

complaint against Amtrak alleging racial and gender discrimination in violation of Title

VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq. Specifically,

she claimed that Amtrak improperly denied her a promotion to a management position,

subjected her to a hostile working environment, and retaliated against her for filing

previous job discrimination claims. She also challenged Amtrak’s decision to deny her

relief pursuant to a 1999 settlement of a class action suit alleging racial discrimination in

promotions. The District Court granted Amtrak’s motion for summary judgment,

concluding that some of Lacy’s claims were time barred and that she failed to

demonstrate a genuine issue of material fact as to any of her timely claims. Lacy now

appeals that decision.

       We have jurisdiction over the appeal pursuant to 28 U.S.C. § 1291. Our review of

the District Court’s decision to grant summary judgment is plenary. Turner v. Hershey

Chocolate U.S.A., 440 F.3d 604, 611 (3d Cir. 2006). Summary judgment is appropriate

where “the pleadings, depositions, answers to interrogatories, and admissions on file,

                                              2
together with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law.” FED. R. CIV.

P. 56(c). When determining whether a genuine issue of material fact exists, we must

view the evidence in the light most favorable to the nonmoving party and draw all

reasonable inferences in that party’s favor. Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir.

2007). However, a party opposing summary judgment “must present more than just ‘bare

assertions, conclusory allegations or suspicions’ to show the existence of a genuine

issue.” Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005) (quoting Celotex

Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

       First, we agree with the District Court that the claims which are based on events

that occurred prior to May 8, 2004 are time barred. A Title VII plaintiff in a “deferral

state” such as Delaware must file a charge of discrimination with the EEOC within 300

days of the alleged unlawful conduct. See 42 U.S.C. § 2000e-5(e); Watson v. Eastman

Kodak Co., 235 F.3d 851, 854 (3d Cir. 2000); Ohemeng v. Delaware State Coll., 643 F.

Supp. 1575, 1580 (D. Del. 1986). The record indicates that Lacy filed a charge with the

EEOC on March 4, 2005. She has provided no evidentiary support for her claim that she

filed a charge on July 21, 2004. Accordingly, she is barred from challenging any of the

hiring decisions that took place prior to May 8, 2004. Nor may she proceed with her

claim that Amtrak improperly denied her relief pursuant to the class action settlement, as

the alleged wrongdoing took place prior to December 31, 2003, which was the deadline



                                               3
for obtaining relief under the consent decree.1

       As to Lacy’s claims challenging Amtrak’s hiring decisions, the District Court

correctly determined that she did not make a prima facie showing of discrimination under

the burden-shifting analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). To establish a prima facie case of racial discrimination in hiring, she must show,

inter alia, that she was “qualified for a job for which the employer was seeking

applicants.” Id. at 802. Lacy indicated in her filings that she was challenging ten hiring

decisions, five of which took place during the limitations period. For the reasons given in

the District Court’s opinion, we conclude that the record establishes that Lacy did not

meet the qualifications for any of these five jobs. Furthermore, even assuming that Lacy

could establish a prima facie case of discrimination, summary judgment would still be

appropriate because she did not address the legitimacy of Amtrak’s nondiscriminatory

reasons for the hiring decisions. See Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994).

       We also agree with the District Court’s reasons for granting summary judgment on

Lacy’s hostile work environment claim. As the District Court explained, Lacy failed to

show that she suffered intentional discrimination because of her race or sex, which she

was required to do in order to establish a hostile work environment claim under Title VII.

See Andreoli v. Gates, 482 F.3d 641, 643 (3d Cir. 2007). The District Court focused its


   1
    Assuming arguendo that the challenged conduct occurred within the limitations
period, summary judgment on this claim would still be appropriate because Lacy did not
address Amtrak’s nondiscriminatory reasons for withholding the desired relief. These
reasons are detailed in the letter from class counsel to Lacy dated April 26, 2004.

                                             4
analysis on two discrete incidents of verbal harassment that allegedly occurred during the

limitations period and properly concluded that Lacy did not sufficiently demonstrate that

the offending behavior amounted to intentional discrimination under Title VII.

Specifically, she did not submit evidence from which a reasonable factfinder could infer

that the incidents of verbal harassment were motivated by animus towards Lacy’s race or

gender. The co-worker affidavits submitted by Lacy, which do not refer to specific

instances of harassment and merely set forth conclusory statements regarding

discriminatory motive, are insufficient to withstand the summary judgment motion. See

Blair v. Scott Specialty Gases, 283 F.3d 595, 608 (3d Cir. 2002).

       Finally, we agree that summary judgment was appropriate as to the retaliation

claim. “To establish discriminatory retaliation under Title VII, a plaintiff must

demonstrate that: (1) she engaged in activity protected by Title VII; (2) the employer took

an adverse employment action against her; and (3) there was a causal connection between

her participation in the protected activity and the adverse employment action.” Nelson v.

Upsala College, 51 F.3d 383, 386 (3d Cir. 1995). A plaintiff may establish the requisite

causal connection by showing a close temporal proximity between the protected activity

and the alleged retaliatory conduct, or by submitting “circumstantial evidence . . . that

give[s] rise to an inference of causation.” Marra v. Philadelphia Hous. Auth., 497 F.3d
286, 302 (3d Cir. 2007). The District Court acknowledged that Lacy engaged in activities

protected under Title VII by joining the class action suit filed against Amtrak in 1998 and

filing a federal job discrimination suit in 1999. However, the District Court properly

                                              5
determined that Lacy did not submit any evidence in support of her belief that there was a

nexus between her protected activities and the alleged adverse actions that occurred in

2004. Thus, there is no genuine issue as to whether the alleged misconduct amounted to

discriminatory retaliation.

       For the foregoing reasons, we conclude that the appeal is without arguable merit.

Accordingly, we will dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                            6